Burks v. Metropolitan Transit                                       















IN THE
TENTH COURT OF APPEALS
 

NO. 10-92-166-CV

        ALLEN N. BURKS,
                                                                                       Appellant
        v.

        METROPOLITAN TRANSIT AUTHORITY,
                                                                                       Appellee
 

 From the 295th District Court
Harris County, Texas
Trial Court # 88-62675
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          This is an appeal from a summary judgment signed on February 11, 1992.  The appellant's
brief was originally due to be filed by May 13, 1992.  On May 18, 1992, Appellant filed a motion
for extension of time to file a brief, which was granted on June 24, 1992, granting an extension
of time to file a brief by July 24, 1992.  At that time Appellant, acting pro se, was notified that
no further extensions of time to file his brief would be entertained.
          By motion, Appellee requests that this court dismiss the appeal for want of prosecution. 
The motion is granted.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P.
(l)(1).
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed August 26, 1992
Do not publish